ORDER

This matter is before the Court following proceedings held in the Circuit Court for Prince George’s County on a Petition for Disciplinary or Remedial Action filed by the Attorney Grievance Commission of Maryland, Petitioner, against Tiffany T. Alston, Respondent, and the transmittal to this Court of the circuit court record, which included the hearing judge’s Findings of Fact and Conclusions of Law setting forth professional misconduct committed by Respondent. At the time of oral argument scheduled before this Court on April 8, 2013, Respondent, through counsel, expressed her intention to consent to disbarment, after which the parties submitted a Joint *394Petition for Disbarment by Consent. Upon consideration thereof, it is this 2nd day of May, 2013,
ORDERED, by the Court of Appeals of Maryland, that Tiffany T. Alston hereby is disbarred by consent from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Tiffany T. Alston from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State that the name of Tiffany T. Alston has been so stricken; and it is further
ORDERED, that judgment is hereby entered in favor of the Attorney Grievance Commission of Maryland against Tiffany T. Alston in the amount of $177.50, and it is further
ORDERED, that Respondent shall pay the following amounts to the three below named former clients:
a. Dr. Walesia Robinson — $5,000.00;
b. Mr. Ellis B. Caudle, II — $250.00;
c. Mr. Nolan D. Williams — $2,500.00.